TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 3, 2019



                                     NO. 03-18-00760-CV


Huong Le Nguyen; 1960 Family Practice, P.A.; Cypress Creek ER, PLLC; Cypress Creek
 ER of Harmony PLLC; Providence Hospital of North Houston LLC; Vein Away, LLC;
                      and TMMS Holdings LLC, Appellants

                                               v.

                               0800989127 WB, LLC, Appellee




        APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
        REVERSED AND REMANDED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the final judgment signed by the trial court on September 11, 2018. The

parties have filed a joint motion to reverse and remand and to expedite the issuance of the

mandate. Having considered the motion, the Court agrees that the motion should be granted.

Therefore, the Court grants the motion, reverses the trial court’s judgment, and remands the case

to the trial court for entry of an agreed, take-nothing judgment, in accordance with the parties’

agreement. Appellants shall pay all costs relating to this appeal, both in this Court and in the

court below.